Citation Nr: 0829612	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July to August 1971 
and from August 1972 to May 1975.  The first period of 
service was in the Army, and the second was in the Marine 
Corps.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by which the RO denied 
the veteran's claim.  

In June 2008, the veteran testified at a hearing before the 
undersigned at the RO.


FINDING OF FACT

Affording him the benefit of the doubt and in the absence of 
evidence to the contrary, dental trauma to the two top front 
teeth is shown to have been incurred in active duty service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
residuals of dental trauma were incurred in active duty 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900 through 9916.  Specifically, 
under Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity"), missing teeth may be compensable for disability 
rating purposes.  However, the Note immediately following 
Diagnostic Code criteria states that "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active duty service.  38 C.F.R. § 3.381(f).

The term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction.  See VAOPGCPREC 5-97 
(January 22, 1997).

Factual Background 

The record contains no service dental records.  They appear 
to be missing, and there is no indication of fault on the 
veteran's part.  There is a heightened obligation to explain 
findings and conclusions in cases, such as this, where 
service records in the government's possession are 
unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In an April 1998 written statement, many years before the 
veteran filed the claim at issue herein and in an unrelated 
context, he stated, "[I]n 1974 the USMC did surgery on my 
front teeth."  In a July 2001 letter concerning his right 
knee and leg, the veteran indicated, "Also I like to have my 
teeth fix the Marines drills in the front of my mouth."  In 
May 2002, in connection with headaches, the veteran asserted, 
"You did not even look at my dental records every cent the 
dentist put or drill my upper front teeth in 1973 or 74 I had 
these headackes."  He went on to say that he had been 
attempting to get VA dental treatment and that he wanted VA 
to fix his two front teeth that were "almost ready to fall 
out."

When the RO received the veteran's claim of service 
connection for a dental condition in April 2003, he alleged 
to have been hit in the mouth during an exercise in service.  
He went to sick bay and, according to him, surgery was 
performed, which included drilling holes into the gum area 
and the insertion of posts into the two front teeth.  He 
mentioned that these teeth were becoming progressively more 
sensitive and loose and that he could not use them to chew or 
bite.  

The RO denied the veteran's claim in a January 2004 decision.  
In his subsequent notice of disagreement, the veteran noted 
that his two front teeth had "been this way" since he was 
hit in the mouth with a rifle during boot camp and that the 
resultant dental condition had worsened.  He added that his 
service dental records would confirm his assertions.  The 
Board observes that the National Personnel Records Center 
indicated in October 2003 that no dental records were 
available and that the veteran's service medical records were 
forwarded to the RO in July 1998.  The Board further observes 
that writing on the envelope containing the veteran's service 
medical records reflects that it contains both medical 
records and two dental examination reports.  These reports 
are not now of record. 

In October 2007, the veteran underwent a VA dental 
examination.  The examination revealed the following:

Missing teeth: 1, 16, 17, 18, 19, 29, 31, 32
Retained roots: 7, 9
Caries: 3(O), 4 (MO), 5 (DO), 6 (MIFL), 30 (M), 30 (O)
Endodontically treated: 8 (r) Gutta Percha, 9 (r) Gutta 
Percha
Cracked: 6 (I)

Planned procedures included the removal of the roots of 8 (r) 
and 9 (r).  

On examination, the veteran complained of being hit in the 
mouth twice during active duty.  He did not go to sick bay 
the first time but he did the second time after receiving "a 
rifle butt to the front teeth."  The veteran was uncertain 
as to the exact procedure performed but indicated that pegs 
were put into the front teeth.  The veteran denied any dental 
treatment after service.  The examiner indicated that he 
could not opine regarding the etiology of the claimed dental 
disability in the absence of any evidence other than the 
veteran's own verbal account.

At his June 2008 hearing, the veteran testified that in 1973 
or 1974 spikes were sealed into his gums above the two front 
teeth after he was hit in the mouth with a rifle butt.  These 
toothpick-like devices were used to tighten the front teeth 
that had become loose after the in-service injury.  The 
hearing transcript reflects that the veteran presented what 
was purportedly a front tooth that had fallen out the 
previous month.  The veteran indicated that he was initially 
hit in the mouth with a pogo stick during basic training and 
that the second incident involving the two front teeth 
occurred when he was struck on the mouth with a rifle butt at 
Camp Pendleton.  He claimed to have sought dental treatment 
only after the second incident.  

Analysis

Initially, the Board observes that it credits the veteran's 
June 2008 hearing testimony, which is fully consistent with 
statements he had been making for at least a decade.  The 
veteran has been recounting the same set of facts regarding 
his two front teeth, which are confirmed in the October 2007 
VA dental examination report showing endodontic treatment of 
teeth 8 and 9.  Thus, the Board finds no reason to doubt the 
veteran's assertions regarding what happened to his two front 
teeth in 1974 during Marine Corps service. 

The veteran has suffered no apparent bone loss.  Thus, 
service connection for compensation purposes is precluded.  
38 C.F.R. § 4.150.  However, under 38 C.F.R. § 3.381 service 
connection for dental treatment purposes treatment is 
warranted.  It appears that tooth 8 may now be missing, but 
at the very least, it has been endodontically treated due to 
trauma in service.  There is no indication that the injury to 
tooth 8 occurred other than in the line of duty during active 
service.  Thus, service connection for treatment purposes is 
warranted for tooth 8.  38 C.F.R. §§ 3.381, 17.161.  The same 
is true for tooth 9, where there is a retained root.  At the 
very least, it has been endodontically treated due to trauma 
in service.  There is no indication that the injury to tooth 
9 occurred other than in the line of duty during active 
service.  Thus, service connection for treatment purposes is 
warranted for tooth 9.  Id.

The evidence is this instance is not overwhelming, as there 
are no service dental records or other independent evidence 
corroborating the veteran's account of in-service trauma to 
the two front teeth.  The Board, indeed, has been compelled 
to rely on the veteran's assertions alone in making its 
favorable determination.  Nonetheless, there being no 
evidence directly contradicting the veteran's credible 
allegations, the benefit of the doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 
Cuevas, supra; O'Hare, supra; Gilbert, supra.


ORDER

Service connection for treatment purposes for residuals of 
trauma to teeth 8 and 9 is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


